—In a proceeding pursuant to Family Court Act article 6 to adjudicate Lori Jean S. (Anonymous) a permanently neglected child and to commit her pursuant to Social Services Law § 384-b to the custody and guardianship of the Commissioner of the Dutchess County Department of Social Services (DSS), the natural mother appeals from an order of disposition of the Family Court, Dutchess County (Bernhard, J.), entered December 11, 1984, which directed that the guardianship and custody of Lori Jean be committed to the Commissioner of DSS.
Order affirmed, without costs or disbursements.
The record contains clear and convincing evidence that the appellant is presently, and will be for the foreseeable future, unable by reason of both mental illness and mental retardation to provide proper and adequate care for Lori Jean. Since Lori Jean had been in the care of DSS for over one year immediately prior to the date on which the petition for guardianship was filed, the criteria of Social Services Law § 384-b (4) (c) were met. The record also contains clear and convincing evidence that since Lori Jean has been in the care of DSS, appellant has failed to plan for Lori Jean’s future (see, *463Social Services Law § 384-b [4] [d]; [7] [a]). Consequently, although appellant has shown love and affection for Lori Jean, the best interests of the child mandate that appellant’s right to custody be terminated (see, Matter of Orlando F., 40 NY2d 103). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.